                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION


Veng Ung, et al.,
                                                               Case No: 2:18-cv-1479
                Plaintiffs,
                                                               Judge Graham
        v.
                                                               Magistrate Judge Jolson
Columbus Extend-A-Suites, et al.,

                Defendants.

                                          Opinion and Order

        This matter is before the Court on two motions to dismiss, which arise from plaintiffs’ alleged
failure to effect service of process on one defendant and from plaintiffs’ alleged failure to prosecute
their claims against the other defendants.

I.      Background
        Plaintiffs Veng Ung and his sole proprietorship, 1219 Holdings, LLC, brought this action for
unlawful eviction relating to a commercial lease. Plaintiffs filed the action on October 22, 2018 in
state court against defendants Columbus Extend-A-Suites, Nikon Capital, LLC, Columbus Series, and
Sterling Resource Management, Inc. The complaint alleges that plaintiffs entered into a commercial
lease with Extend-A-Suites in October 2017. In connection with the lease, plaintiffs purchased
securities from Nikon Capital. From the securities holdings, Extend-A-Suites could collect unpaid
lease obligations. The complaint, though admitting that plaintiffs defaulted on their rent in March
2018, asserts that Extend-A-Suites and Nikon Capital exceeded their authority under the lease and the
security agreement in attempting to evict plaintiffs from the leased property.
        Defendants removed the action to this Court on the basis of diversity jurisdiction. 28 U.S.C.
§ 1332. Plaintiffs are citizens of Texas, while Extend-A-Suites is a citizen of Ohio, Nikon Capital a
citizen of Nevada, and Sterling a citizen of California.
        Shortly after removal, the Clerk of Court issued a notice to plaintiffs’ counsel that he was not
admitted to practice in the Southern District of Ohio. See Doc. 5. The notice contained information
and instructions concerning the Court’s Local Rules and admission pro hac vice. Since that point in
time, November 28, 2018, plaintiffs have not made any filings or otherwise appeared in this litigation.

                                                    1
II.     Failure to Effect Service of Process on Sterling
        Prior to removal, plaintiffs effected service on defendants Extend-A-Suites and Nikon Capital
on October 26 and 29, 2018, respectively. See Doc. 1 at ¶¶ 2-3. However, plaintiffs did not serve
defendant Sterling. 1 Following removal, plaintiffs did not serve Sterling, who now moves to dismiss
for failure to effect service. Plaintiffs have not responded to the motion.
        Under Federal Rule of Civil Procedure 12(b)(5), a party may move to dismiss a complaint for
insufficient service of process. Rule 4(m) directs that if a defendant is not served within 90 days after
the complaint is filed, the court “must dismiss the action without prejudice against that defendant”
unless the plaintiff shows good cause for the failure. In cases where a complaint is removed from
state court, Rule 4(m) has been interpreted to give plaintiffs 90 days “after the date of removal to
complete service.” Medlen v. Estate of Meyers, 273 Fed. App’x 464, 470 (6th Cir. 2008) (citing cases).
        This case was removed from state court on November 16, 2018. The Court notes that
plaintiffs were made aware of the service defect at the time of removal, as defendants stated in the
removal papers that Sterling had not been served. Even so, plaintiffs have not served Sterling, nor
have plaintiffs shown good cause for their failure. Accordingly, Sterling’s motion to dismiss the
complaint without prejudice is granted.

III.    Failure to Prosecute
        Defendants Extend-A-Suites and Nikon Capital have moved to dismiss for want of
prosecution. Dismissal of a claim for failure to prosecute is a measure made available to district courts,
but it is reserved for “extreme situations.” Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005).
Under Rule 41, “[i]f the plaintiff fails to prosecute or to comply with these rules or a court order, a
defendant may move to dismiss the action or any claim against it.” Fed. R. Civ. P. 41(b). The Rule
gives district courts a tool to manage their dockets and avoid “unnecessary burdens on the tax-
supported courts and opposing parties.” Schafer v. City of Defiance Police Dep’t, 529 F.3d 731, 736
(6th Cir. 2008) (internal quotation marks omitted).
        Because dismissal is a “harsh sanction,” a district court should dismiss a claim for failure to
prosecute only where there is “a clear record of contumacious conduct by the plaintiff” – conduct
which “resist[s] authority” and is “stubbornly disobedient.” Id. (internal quotation marks omitted).




1
  Though the complaint names Sterling as a defendant, it contains no allegations concerning Sterling’s
involvement in the alleged wrongdoing.
                                                    2
In evaluating whether to dismiss a claim for failure to prosecute, a district court must consider four
factors:
           (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether the
           adversary was prejudiced by the dismissed party’s conduct; (3) whether the dismissed
           party was warned that failure to cooperate could lead to dismissal; and (4) whether less
           drastic sanctions were imposed or considered before dismissal was ordered.
Id. at 737 (quoting Knoll v. AT&T, 176 F.3d 359, 363 (6th Cir. 1999)).
           Concerning the first factor, defendants argue that plaintiffs willfully abandoned this litigation
once it was removed to federal court. The record supports their assertion. The Clerk of Court sent a
notice to plaintiffs’ counsel advising him that he is not admitted to practice in this Court and providing
information how to be admitted pro hac vice. Plaintiffs’ counsel did not comply with or otherwise
respond to the notice. Nor have plaintiffs responded to four court filings by the defendants: (1) the
November 30, 2018 counterclaim of Extend-A-Suite and Nikon Capital, on which defendants were
granted an entry of default; (2) the January 18, 2019 motion of Extend-A-Suite and Nikon for default
judgment on their counterclaim; (3) the March 27, 2019 motion of Sterling to dismiss for failure to
effect service; and (4) the May 30, 2019 motion of Extend-A-Suite and Nikon to dismiss for want of
prosecution. Moreover, defendants have attempted to exchange correspondence with plaintiffs’
counsel regarding this suit, but have received no responses. See Doc. 13, Exs. 1-3.
           “To support a finding that a plaintiffs’ actions were motivated by willfulness, bad faith, or fault
under the first factor, the plaintiff’s conduct must display either an intent to thwart judicial proceedings
or a reckless disregard for the effect of his conduct on those proceedings.” Schafer, 529 F.3d at 737
(internal quotation marks omitted). To be sure, plaintiffs’ conduct has not risen to the level seen in
some Rule 41(b) cases in which sua sponte dismissals have been upheld. Plaintiffs have not, for instance,
failed to appear at scheduled court proceedings or acted in contempt of court orders. See Rogers v.
City of Warren, 302 Fed. App’x 371, 377 (6th Cir. 2008); Mulbah v. Detroit Bd. of Educ., 261 F.3d
586, 590 (6th Cir. 2001). Nonetheless, the Court finds that plaintiffs’ failure to prosecute is the product
of a willful decision to abandon the litigation without regard to the effect that decision on the resources
of the defendants and the Court.
           Turning to the second factor, the Court finds that defendants have been prejudiced by
plaintiffs’ conduct. “A defendant is prejudiced by a plaintiff’s dilatory conduct if the defendant is
required to waste time, money, and effort in pursuit of cooperation which the plaintiff was legally
obligated to provide.” Carpenter v. City of Flint, 723 F.3d 700, 707 (6th Cir. 2013) (internal quotation
marks omitted). Here, defendants paid a filing fee to remove the action to federal court and have had

                                                       3
to engage in motions practice in order to present a procedural posture for the Court to address the
plaintiffs’ abandonment of the suit.
        Skipping ahead to the fourth factor, the Court believes that a sanction short of dismissal would
not serve the interests of Rule 41(b). It is not the case that plaintiffs have engaged in conduct for
which some lesser sanction, such as a fine, award of costs or attorney’s fees, or some disciplinary
action, could cure the failure and protect the integrity of the judicial process. See Carpenter, 723 F.3d
at 709 (discussing alternative sanctions). Rather, plaintiffs have abandoned the lawsuit in wholesale
fashion. A sanction less than dismissal will not get this case back on track for resolution on the merits.
        Now turning to the third factor, the Court notes that “prior notice, or the lack thereof, is a
key consideration” in determining whether to dismiss a case for failure to prosecute. Schafer, 529
F.3d at 737 (internal quotation marks omitted). The Sixth Circuit has “repeatedly reversed district
courts for dismissing cases because litigants failed to appear or to comply with pretrial orders when
the district courts did not put the derelict parties on notice that further noncompliance would result
in dismissal.” Wu, 420 F.3d at 644 (internal quotation marks omitted).
        The Court finds that plaintiffs have not received prior notice that their failure to prosecute
will result in the dismissal of their claims against Extend-A-Suites and Nikon Capital. Accordingly,
the Court will use this Opinion and Order as a means of providing such notice.

IV.     Conclusion
        For the reasons stated above, defendant Sterling’s motion to dismiss for failure to effect
service (doc. 12) is GRANTED, and the claims against Sterling are dismissed without prejudice.
        Plaintiffs are hereby ORDERED TO SHOW CAUSE WITHIN 21 DAYS of the date of this
Opinion and Order why their claims against defendants Extend-A-Suites and Nikon Capital should
not be dismissed for want of prosecution. The Clerk of Court shall send by regular mail a copy of
this Order directly to the plaintiffs at the addresses provided in the complaint, and shall send by both
regular mail and electronic mail a copy of this Order to plaintiffs’ counsel at the addresses listed in the
complaint.


                                                                 s/ James L. Graham
                                                                 JAMES L. GRAHAM
                                                                 United States District Judge
DATE: July 2, 2019



                                                    4
